Opinion issued May 9, 2019




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-18-00541-CR
                           ———————————
                       LEONARD WATKINS, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 262nd District Court
                           Harris County, Texas
                       Trial Court Case No. 1507896


                         MEMORANDUM OPINION

      Appellant, Leonard Watkins, pleaded guilty to the felony offense of attempted

forgery.1 The trial court found appellant guilty, and, in accordance with the terms




1
      See TEX. PENAL CODE ANN. § 32.21.
of appellant’s plea bargain agreement with the State, sentenced appellant to 180 days

in jail. Appellant filed a pro se notice of appeal. We dismiss the appeal.

      In a plea bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial court’s

permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02; TEX. R. APP. P.

25.2(a)(2). An appeal must be dismissed if a certification showing that the defendant

has the right of appeal has not been made part of the record. TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certification is included in the record on appeal. See id.

The trial court’s certification states that this is a plea bargain case and that the

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record supports

the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.

App. 2005). Because appellant has no right of appeal, we must dismiss this appeal.

See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of

appeals, while having jurisdiction to ascertain whether an appellant who plea-

bargained is permitted to appeal by Rule 25.2(a)(2), must dismiss a prohibited appeal

without further action, regardless of the basis for the appeal.”).

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss any

pending motions as moot.

                                    PER CURIAM
Panel consists of Chief Justice Radack and Justices Goodman and Countiss.


                                            2
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3